DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
Applicant's amendment, filed 09/15/2021, has been entered. Claims 1, 4, 7, 9, and 13-15 are amended, claims 5, 6, 8, 10, 11, and 16 are cancelled, and claims 17-19 are newly added. Accordingly, claims 1-4, 7, 9, 12-15, and 17-19 are pending and considered in this Office Action.
Applicant’s amendments to claims 13-15 have overcome the previous 112b.
Claim Interpretation
In the interest of the clarity of the record, Applicant’s usage of the modifier “about” is noted throughout the claims. There is no special definition provided by the Applicant for ‘about’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hongyao et al. (CN 105088018 A; Of Record).
Regarding claim 1, Hongyao et al. (hereinafter “Hongyao”) teaches a high-strength oxidation-resisting cobalt-based superalloy having a composition as follows:
Element
Claimed (wt%)
Table 1, Ex. 2 (mass%)
C
About 0.01 to about 0.15
0.081
Cr
About 7.00 to about 15.00
6.22
Ni
About 34.00 to about 45.00
34.83
W
About 3.00 to about 12.00
14.88
Ti
About 0.50 to about 2.00
3.16
Al
About 3.00 to about 7.00
4.76
B
Up to about 0.20
0.0034
Balance 
Co and impurities
Co and impurities


Notably, Hongyao quantifies the amount of P and S present in the alloy but the person of ordinary skill in the art would understand P and S to be inevitable/usual impurities.
The bolded values for Cr, W, and Ti are noted and, in the interest of the clarity of the record, are still taken to anticipate the alloy as claimed because of the scope of the claim language “about”. There is no particular definition of ‘about’ and as such it is accorded its plain meaning and thereby interpreted using the broadest reasonable interpretation.
With regard to the additionally specified elements of claim 1 not included in the table above, it is noted in the interest of the clarity of the record that the ranges including ‘up to about’ are not bounded by a lower value such that those elements are positively required. Additionally, it is noted that the person of ordinary skill in the art would understand wt% and mass% to be equivalent and, further, congruent with Applicant’s specification which describes the terms as interchangeable at Page 3 lines 20-24 of the specification as filed.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
	As such, it is anticipated that Hongyao’s alloy would be precipitation hardenable absent evidence to the contrary.
	Regarding claim 3, Hongyao anticipates the alloy as applied to claim 1 above and teaches 6.22% Cr which meets the claimed range of “about 7.00 to about 15.00” and does not exceed about 9.8% Cr.
	Regarding claim 4, Hongyao anticipates the alloy as applied to claim 1 above and teaches 6.22% Cr which meets the claimed lower bound of “about 8.00” (emphasis respectfully added for clarity).
Regarding claim 13, Hongyao et al. (hereinafter “Hongyao”) teaches a high-strength oxidation-resisting cobalt-based superalloy having a composition as follows:
Element
Claimed (wt%)
Table 1, Ex. 2 (mass%)
C
About 0.02 to about 0.10
0.081
Cr
About 8.00 to about 9.80
6.22
Ni
About 34.00 to about 41.00
34.83
W
About 3.00 to about 12.00
14.88
Ti
About 0.60 to about 2.00
3.16
Ta
Up to about 5.00
-
Al
About 3.00 to about 5.00
4.76
Nb
Up to about 2.00
-
Zr
Up to about 1.00
-
B
Up to about 0.10
0.0034
Mo
Up to about 2.00
-
Si
Up to about 1.00
-
Balance 
Co and impurities
Co and impurities


Notably, Hongyao quantifies the amount of P and S present in the alloy but the person of ordinary skill in the art would understand P and S to be inevitable/usual impurities.
The bolded values for Cr, W, and Ti are noted and, in the interest of the clarity of the record, are still taken to anticipate the alloy as claimed because of the scope of the claim 
With regard to the additionally specified elements of claim 13, it is noted in the interest of the clarity of the record that the ranges including ‘up to about’ are not bounded by a lower value such that those elements are positively required. Additionally, it is noted that the person of ordinary skill in the art would understand wt% and mass% to be equivalent and, further, congruent with Applicant’s specification which describes the terms as interchangeable at Page 3 lines 20-24 of the specification as filed.
Notably, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at page 13, bottom paragraph). The claim will be treated as being limited to the recited elements and may include additional elements that do not materially affect the basic and novel characteristics of the claimed invention such that the claim scope is construed to be ‘comprising’ (MPEP 2111.03(III)). If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional components would materially change the novel and basic characteristics of applicant’s invention. See MPEP 2111.03(III).
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
As such, it is anticipated that Hongyao’s alloy would be precipitation hardenable absent evidence to the contrary.
Regarding claim 17, Hongyao anticipates the alloy as applied to claim 1 above and further anticipates that the balance contains 36.0656% Co (determined by subtracting the values of Example 2 from 100%) which meets the claimed limitation requiring ‘at least 35% cobalt’.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 12-15, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bauer et al. (U.S. 2017/0342527; Of Record).
Regarding claim 1, Bauer et al. (hereinafter “Bauer”) teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.01 to about 0.15
0.016
Cr
About 7.00 to about 15.00
10.1
Ni
About 34.00 to about 45.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.50 to about 2.00
0.2
Al
About 3.00 to about 7.00
4.0
Nb
Up to about 2.50
-
Ta
Up to about 6.00
0.60
Hf
Up to about 1.50
0.3
Zr
Up to about 1.50
0.02
B
Up to about 0.20
0.014
Mo
Up to about 2.50
-
Si
Up to about 1.50
0.2
Balance 
Co and impurities
39.2



The bolded values for Ni, W, and Ti are noted and, in the interest of the clarity of the record, are still taken to anticipate the alloy as claimed because of the scope of the claim language “about”. There is no particular definition of ‘about’ and as such it is accorded its plain meaning and thereby interpreted using the broadest reasonable interpretation.
Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claim 2, Bauer anticipates the alloy as applied to claim 1 above and further teaches that the alloy contains 0.6% Ta which is at least about 0.5% Ta.
Regarding claim 3, Bauer anticipates the alloy as applied to claim 1 above and teaches 10.1% Cr which meets the claimed range of ‘not more than about 9.8% chromium’ (emphasis respectfully added for clarity).
Regarding claim 4, Bauer anticipates the alloy as applied to claim 1 above and teaches 10.1 % Cr which meets the claimed lower bound of “about 8.00” (emphasis respectfully added for clarity).
Regarding claim 7, Bauer teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.01 to about 0.15
0.016
Cr
About 7.00 to about 9.80
10.1
Ni
About 34.00 to about 45.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.50 to about 2.00
0.2
Al
About 3.00 to about 7.00
4.0
Nb
Up to about 2.50
-
Ta
About 0.50 to about 6.00
0.60
Hf
Up to about 1.50
0.3
Zr
Up to about 1.50
0.02
B
Up to about 0.20
0.014
Mo
Up to about 2.50
-
Si
Up to about 1.50
0.2
Balance 
Co and impurities
39.2


In the interest of the clarity of the record, the above example from Bauer is silent to the presence of Nb and/or Mo. As such, it is taken that these elements are not present in this example. 
The bolded values for Cr, Ni, W, and Ti are noted and, in the interest of the clarity of the record, are still taken to anticipate the alloy as claimed because of the scope of the claim language “about”. There is no particular definition of ‘about’ and as such it is accorded its plain meaning and thereby interpreted using the broadest reasonable interpretation.
Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claim 9, Bauer anticipates the alloy as applied to claim 7 above and 10.1% Cr anticipates the claimed range of ‘at least about 8.00% chromium’ (emphasis respectfully added for clarity).
Regarding claim 12 (as presented in the Non-Final mailed 03/15/2021), Bauer teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.02 to about 0.10
0.016
Cr
About 7.00 to about 9.80
10.1
Ni
About 34.00 to about 41.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.60 to about 2.00
0.2
Ta
About 0.50 to about 5.00
0.6
Al
About 3.00 to about 5.00
4.0
Nb
Up to about 2.00
-
Hf
Up to about 0.50
0.3
Zr
Up to about 1.00
0.02
B
Up to about 0.10
0.014
Mo
Up to about 2.00
-
Si
Up to about 1.00
0.2
Balance 
Co and impurities
Co and impurities


In the interest of the clarity of the record, the above example from Bauer is silent to the presence of Nb and/or Mo. As such, it is taken that these elements are not present in this example. 
Additionally, the values of C, Cr, Ni, W, and Ti in the above example (bolded in the table) are taken to anticipate the invention as claimed because of the language ‘about’. 
Moreover, the person of ordinary skill in the art would anticipate the alloy of Bauer having C, Cr, Ni, W, and Ti contents as disclosed to have the same properties as those of the instantly claimed alloy absent evidence to the contrary.
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claim 13, Bauer teaches a precipitation-hardened cobalt-based superalloy (Paragraph 0001) with a composition as follows:
Element
Claimed (wt%)
Table 1 “CoWAlloy2” (wt%)
C
About 0.02 to about 0.10
0.016
Cr
About 8.00 to about 9.80
10.1
Ni
About 34.00 to about 41.00
30.5
W
About 3.00 to about 12.00
14.9
Ti
About 0.60 to about 2.00
0.2
Ta
Up to about 5.00
0.6
Al
About 3.00 to about 5.00
4.0
Nb
Up to about 2.00
-
Zr
Up to about 1.00
0.02
B
Up to about 0.10
0.014
Mo
Up to about 2.00
-
Si
Up to about 1.00
0.2
Balance 
Co and impurities
Co and impurities


In the interest of the clarity of the record, the above example from Bauer is silent to the presence of Nb and/or Mo. As such, it is taken that these elements are not present in this example. 
Additionally, the values of C, Cr, Ni, W, and Ti in the above example (bolded in the table) are taken to anticipate the invention as claimed because of the language ‘about’. 

Further, it has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
In the instant case, Bauer’s example alloy anticipates the alloy as currently claimed.
Regarding claims 14 and 15, Bauer anticipates the alloy of claim 1 as applied above. Bauer is silent to the ASTM grain size number of the alloy; however, in view of the anticipatory composition of Bauer as well as the disclosure of Bauer as a whole (which notably appreciates control of the precipitates as well as smaller grain sizes resulting in higher achievable strengths (Paragraph 0047)), it is prima facie expected that the alloy of Bauer would possess an ASTM grain size number of 6-12 and/or specifically, 8 or more absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Also, it has been held that ‘when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not’. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Compellingly, it In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 17, Bauer anticipates the alloy as applied to claim 1 above and the example alloy includes 39.2 wt% Co which meets the claimed range of ‘at least 35% cobalt’.
Regarding claim 18, Bauer anticipates the alloy as applied to claim 12 above and the example alloy includes 10.1% Cr which meets the claimed range of ‘at least about 8.00% chromium’ (emphasis respectfully added to clarity).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer as applied to claim 4 above.
Regarding claim 19, Bauer anticipates the alloy as applied to claim 4 above; but, Bauer identifies at Paragraph 0065 that the CoWAlloy2 possesses a gamma prime (γ') solvus temperature of 1030°C which does not meet the claimed range of ‘at least 1050°C’.
Notably, the other alloys CoWAlloy 0 and CoWAlloy 1 of Bauer possess gamma prime solvus temperature of 1050 and 1070°C respectively (Paragraph 0065 and Figure 1).
However, Bauer appreciates that γ/γ' cobalt-based super alloys generally have a very high solidus temperature combined with relatively low γ' solvus temperature in the range of from 900C to 1150C (Paragraph 0005). Further, Bauer identifies Ni, Ti, Ta, and Fe (Paragraphs 0021, 0038, 0037, and 0045, respectively) that γ' solvus temperature and that the intermetallic γ' phase having a composition of (Co,Ni)3(Al, W, Ti, Ta) is advantageous (Paragraph 0015).
As such, it would be obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to routinely optimize Bauer’s cobalt superalloy to achieve the advantageous γ/γ' structure with γ' solvus temperature of at least 1050C in the CoWAlloy2. The person of ordinary skill in the art would understand that the optimization possessed a reasonable expectation of success in view that Bauer’s other exemplary alloys achieve γ' solvus temperatures of at least 1050C (Paragraph 0065). 
Claims 1-4, 7, 9, 12, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al. (JP 2009228024A), with reference to the previously provided machine-generated text English-language version, henceforth referred to as OSAKI.
Regarding claim 1, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly 
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
0.01 - 0.15
0.010 - 0.20
0.01 - 0.15
Cr
About 7.00 - 15.00
0.1 - 20.0
About 7.00 - 15.00
Ni
About 34.00 - 45.00
up to 50.0
About 34.00 - 45.00
W
About 3.00 - 12.00
3.0 - 26.0
About 3.0 - 12.00
Ti
About 0.50 - 2.00
0.010 - 2.0
About 0.50 - 2.0
Al
About 3.00 - 7.00
1.0 - 6.0
About 3.00 - 6.0
Nb
up to about 2.50
0.010 - 4.0
0.010 - 2.50
Ta
up to about 6.00
0.010 - 7.5
0.010 - 6.00
Hf
up to about 1.50
-
-
Zr
up to about 1.50
0.010 - 0.050
0.010 - 0.050
B
up to about 0.20
0.0001 - 0.05
0.0001 - 0.05
Mo
up to about 2.50
-
-
Si
up to about 1.50
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
	Regarding claim 2, OSAKI teaches the alloy contains at least about 0.50% tantalum (see OSAKI at paragraph [0020] teaching the cobalt-nickel alloy containing 0.010 to 7.5 mass% of tantalum). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
claim 3, OSAKI teaches the alloy contains not more than about 9.8% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 4, OSAKI teaches the alloy contains at least about 8.00% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 7, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) comprising compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
0.01 - 0.15
0.010 - 0.20
0.01 - 0.15
Cr
About 7.00 – 9.80
0.1 - 20.0
About 7.00 – 9.80
Ni
About 34.00 - 45.00
up to 50.0
About 34.00 - 45.00
W
About 3.00 - 12.00
3.0 - 26.0
About 3.0 - 12.00
Ti
About 0.50 - 2.00
0.010 - 2.0
About 0.50 - 2.0
Al
About 3.00 - 7.00
1.0 - 6.0
About 3.00 - 6.0
Nb
up to about 2.50
0.010 - 4.0
0.010 - 2.50
Ta
About 0.50 to about 6.00
0.010 - 7.5
About 0.50 - 6.00
Hf
up to about 1.50
-
-
Zr
up to about 1.50
0.010 - 0.050
0.010 - 0.050
B
up to about 0.20
0.0001 - 0.05
0.0001 - 0.05
Mo
up to about 2.50
-
-
Si
up to about 1.50
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, niobium, tantalum, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges.
Regarding claim 9, OSAKI teaches the alloy contains at least about 8.00% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the claimed range overlaps or lies within the range of the prior art a case of prima facie obviousness exists (MPEP § 2144.05).
Regarding claim 12, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) having compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
About 0.02 - 0.10
0.010 - 0.20
About 0.01 - 0.10
Cr
About 7.00 - 9.80
0.1 - 20.0
About 7.00 - 9.80
Ni
About 34.00 - 41.00
up to 50.0
About 34.00 - 41.00
W
About 3.00 - 12.00
3.0 - 26.0
About 3.0 - 12.00
Ti
About 0.60 - 2.00
0.010 - 2.0
About 0.60 - 2.0
Al
About 3.00 - 7.00
1.0 - 6.0
About 3.00 - 6.0
Ta
About 0.50 - 5.00
0.010 - 7.5
About 0.50 - 5.00
Nb
up to 2.00
0.010 - 4.0
0.010 - 2.00
Hf
up to 0.50
-
-
Zr
up to 1.00
0.010 - 0.050
0.010 - 0.050
B
up to 0.10
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.00
-
-
Si
up to 1.00
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, aluminum, tantalum, niobium, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
Furthermore, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at page 13, bottom paragraph). The claim will be treated as being limited to the recited elements and may include additional elements that do not materially affect the basic and novel characteristics of the claimed invention. If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional components would materially change the novel and basic characteristics of applicant’s invention. See MPEP 2111.03(III).
Regarding claim 13, OSAKI teaches a precipitation hardenable, cobalt-nickel base superalloy (see generally OSAKI at paragraphs [0001]-[0015] and [0018]-[0024] broadly teaching a cobalt-based superalloy containing nickel, i.e. cobalt-nickel superalloy) having compositions relative to that of the instant invention as set forth below.
Element
Instant claim (weight %)
OSAKI (weight %)
Overlap
C
About 0.02 - 0.10
0.010 - 0.20
About 0.02 - 0.10
Cr
About 8.00 – 9.80
0.1 - 20.0
About 8.00 – 9.80
Ni
About 34.00 - 41.00
up to 50.0
About 34.00 - 41.00
W
About 3.00 - 12.00
3.0 - 26.0
About 3.0 - 12.00
Ti
About 0.60 - 2.00
0.010 - 2.0
About 0.50 - 2.0
Ta
up to about 5.00
0.010 - 7.5
0.010- 5.00
Al
3.00 - 5.00
1.0 - 6.0
3.00 - 5.00

up to 2.00
0.010 - 4.0
0.010 - 2.00
Zr
up to 1.00
0.010 - 0.050
0.010 - 0.050
B
up to 0.10
0.0001 - 0.05
0.0001 - 0.05
Mo
up to 2.00
-
-
Si
up to 1.00
-
-
Co + Imp
Balance
Balance
Balance
Imp = usual impurities


The amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, aluminum, niobium, zirconium, and boron taught by OSAKI overlaps the amounts of the instant invention, which is prima facie evidence of obviousness. See MPEP § 2144.05(I). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed amounts of carbon, chromium, nickel, tungsten, titanium, tantalum, aluminum, niobium, zirconium, and boron from the amounts taught by OSAKI because OSAKI teaches the same utility throughout the taught ranges. 
Additionally, “consisting essentially of” will be treated as limiting the scope of the claim to the specified composition of matter and those that do not materially affect the high-temperature strength and oxidation resistance of the superalloy (see Applicant’s Specification at page 13, bottom paragraph). The claim will be treated as being limited to the recited elements and may include additional elements that do not materially affect the basic and novel characteristics of the claimed invention. If Applicant contends that additional materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional components would materially change the characteristics of applicant’s invention. See MPEP 2111.03(III).
Regarding claim 18, OSAKI teaches the alloy as applied to claim 12 above and further teaches the alloy contains at least about 8.00% chromium (see OSAKI at paragraph [0011] teaching the cobalt-nickel alloy containing 0.1 to 20.0 mass% of chromium). In the case the prima facie obviousness exists (MPEP § 2144.05).
Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over OSAKI as applied to claim 1 above, in view of Abe et al. (US 2017/0275736 A1), henceforth referred to as ABE.
Regarding claims 14-15, while OSAKI teaches an article made from the alloy (see OSAKI at paragraphs [0001]-[0002] teaching a cobalt-nickel superalloy suitable for various members, i.e. articles), OSAKI is silent on the alloy has a grain size characterized by an ASTM grain size number 6-12 as interpreted in claim 14, and a grain size characterized by an ASTM grain size number of at least 8 as recited in claim 15.
However, ABE teaches a cobalt-nickel superalloy where the ASTM crystal grain size number is desirably 6 or more but 12 or less for the benefit of high proof stress at high temperature and creep strength (see ABE at paragraph [0046]). Additionally, ABE teaches the manufacturing method to obtain the microstructure such that one could control the grain size number to achieve the desired grain size within the range of 6 to 12 (see ABE at paragraph [0051]). One of ordinary skill in the art would have been motivated to make an article with a superalloy using the teachings of ABE to control the grain size and select a grain size number from 6 to 12 to realize the benefit of high proof stress at high temperature and creep strength.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify OSAKI in view of ABE to create an article made from the alloy in which the alloy has a grain size characterized by an ASTM grain size number 6-12 as interpreted in claim 14, and a grain size characterized by an ASTM grain size number of at least 8 as recited in claim 15 to realize the benefit of high proof stress at high temperature and creep strength.

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.
With regard to Applicant’s arguments directed to Hongyao, Examiner respectfully notes that Applicant provided a table intending to summarize the composition features but that the table does not reflect the full scope of the claims because it does not account for ‘about’ as claimed. Applicant’s argument asserts that ‘it should be clear from Table I that the Applicant’s claimed alloy’ excludes Example 2 of Hongyao but does not provide an explanation of the scope of ‘about’. As such, Applicant’s table is not persuasive such that Hongyao still meets the claim as applied above.
With regard to Applicant’s arguments directed to Bauer, Examiner respectfully notes that Applicant provided a table intending to summarize the composition features but that the table does not reflect the full scope of the claims because it does not account for ‘about’ as claimed. Applicant’s argument asserts that ‘it should be clear from Table II that the Applicant’s claimed alloy’ excludes CoWAlloy2 of Bauer but does not provide an explanation of the scope of ‘about’. As such, Applicant’s table is not persuasive such that Bauer still meets the claim as applied above.
Applicant argues that Osaki is too broad a disclosure such that it is analogous to other cases where a broad genus is disclosed but fails to render obvious particular species within its scope. This is not found persuasive because Osaki is directed to a cobalt superalloy and discloses overlapping ranges. MPEP 2144.05 acknowledges that Applicants may rebut a prima facie case of obviousness by showing that a claimed parameter is disclosed in a very broad range in prior art but further analysis of this section makes it clear that the fact pattern of this teaching is directed to a rejection based on optimization of a variable. The current rejections are not predicated upon optimization. Additionally, Applicant’s argument is not directed to a particular parameter or a particular value but instead the entire composition of the superalloy. It prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). As such, the rejections of Osaki are respectfully maintained.
In response to Applicant’s argument that evidence of unexpected results was provided in the Declaration filed 08/25/2020 (‘Forsik Declaration’), Examiner respectfully disagrees and maintains that no evidence of unexpected results was provided. To the contrary, the Forsik declaration was opinion evidence (Item 6 of Non-Final mailed 03/15/2021). Examiner maintains that THERMO-CALC is prediction/modeling software such that if THERMO-CALC can predict the result, then said result necessarily cannot be considered to be unexpected. Further, a prediction or modeling projection that the claimed alloy would have “significantly lower amounts of undesirable third phases than the alloy described in Osaki” does not actually demonstrate that the ‘result’ has even been achieved. Moreover, the instant claims, save for newly presented claim 19, have no features directed to the microstructure of the alloys (i.e. γ/γ'). Therefore, that argument is not commensurate in scope to the claims. It is respectfully recommended that Applicant amend features directed to the microstructure (such as percentages) into the claims.	 
In response to Applicant’s various comments and characterizations from Pages 11-16 of the Remarks ranging from ‘it appears that the examiner dismissed the comparative data because it was obtained using the THERMO-CALC modeling software and not by physical experiments performed in a laboratory’, “examiner’s refusal to consider the evidence of unexpected results is clearly erroneous’, to “examiner’s comment… implies a misunderstanding of how the software works”, the Examiner disagrees and maintains that there is no misunderstanding of how Thermo-Calc works or what information was being provided in the Forsik Declaration. In the interest of the clarity of the record, the very home page of Thermo-Calc under “Products” (https://thermocalc.com/products/) is as follows:

    PNG
    media_image1.png
    614
    582
    media_image1.png
    Greyscale

Primarily, the Examiner wishes to reassure the Applicant that no part of the Declaration was ignored or ‘completely dismissed’ and respectfully points to Item 5 of the Non-Final mailed 03/15/2021 which expressly says that the declaration was accorded some weight in view of the co-inventor’s opinion evidence. 
However, Examiner maintains that the declaration is not sufficient, on balance, to rebut the anticipatory rejections of Hongyao and Bauer as well as the obviousness rejection over Osaki and Osaki in view of Abe. 
 Specifically, Examiner notes that it has been held that ‘Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Doherty et al. (U.S. 4,908,069) directed to a work-strengthenable cobalt-base alloy containing gamma prime phase, Ishida et al. (U.S. 2008/0185078) directed to a cobalt-base alloy with L12 type [Co3(Al,W)] intermetallic, Suzuki et al. (U.S. 2012/0312426) directed to a cobalt-nickel base alloy, and Suzuki et al. (U.S. 2012/0312434) directed to a cobalt-nickel base alloy, specifically Figures 1, 2, and Paragraph 0039.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502.  The examiner can normally be reached on M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


ALEXANDRA MARIE MOORE
Primary Examiner
Art Unit 1731

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731